Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 3-4, 6, and 13 it is unclear what is meant by “main resin”. Appropriate correction is required. For purposes of examination, it is assumed that “main resin” refers to the sum of flexible epoxy resin, phenoxy resin, and biphenyl epoxy resin.
Claim 8 reads “any one or a combination of at least two selected from the group consisting of ethylenediamine… diamine methylcyclohexanediamine or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. (US 2018/0258279 A1).
Regarding Claim 1, Tsutsumi discloses a resin composition comprising 2-350 parts phenoxy resin (para 0091, lines 1-4) and 1-80 parts cross-linking agent, such as EXA-480-150 or EXA-480-1000 (para 0095, lines 16-17; 0104, lines 1-4) which the specification of the present invention discloses as a flexible epoxy resin having the claimed structure (pg 11, A-1 and A-2). These amounts overlap the claimed amounts of phenoxy resin and flexible epoxy resin for the main resin (i.e. 80 parts cross-linking agent and 20 parts phenoxy). Tsutsumi further discloses up to 80 wt% of the resin composition is filler, such as carbon black, which is inherently thermally conductive (para 0114, lines 15-17 and 28). Tsutsumi discloses the resin composition adhered to a metal substrate (para 0144).
In light of the overlap between the resin composition disclosed by Tsutsumi and the resin composition presently claimed, it would have been obvious to one of ordinary skill in the art to use a resin composition that is both disclosed by Tsutsumi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding Claim 2, given that the claim only further limits an optional alternative embodiment, the claim is considered met by the prior art.
Regarding Claims 5 and 6, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses 5 to 100 parts photoacid generator (para 0111). 
Regarding Claim 9, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. 
Regarding Claim 14, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition is dissolved or dispersed in a solvent to form a solution or dispersion (para 0116). 
While there is no disclosure that the solution or dispersion is a resin varnish as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the 
Regarding Claim 15, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses a film comprising the resin composition (para 0001, 0120).
Regarding Claims 16 and 17, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi further discloses the resin composition spin coated on a silicon wafer formed with a film of copper on a film of titanium, cured to form a laminate, and copper foil formed on the laminate (para 0149, lines 1-9).
Regarding Claim 19, Tsutsumi discloses all the limitations of the present invention according to Claim 16 above. Tsutsumi further discloses the resin film can be 0.1-100 microns (i.e. 0.0001-0.1 mm) (para 0125).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 1 above, and further in view of Yuzuriha (US 2013/0277867 A1).
Regarding Claims 3-4, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi does not disclose the main resin comprising biphenyl epoxy resin.
Yuzuriha discloses epoxy resin for electrical components. Yuzuriha discloses biphenyl epoxy resins are particularly preferable from the viewpoint of adhesion with copper (para 0029, last 3 lines).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Yuzuriha to produce the resin composition further comprising biphenyl epoxy resin. Doing so would improve adhesion with copper. 
While there is no disclosure of the amount of biphenyl epoxy resin in the main resin, it would be obvious to optimize the amount of biphenyl epoxy resin with respect to improved adhesion to copper, and thus arrive at the claimed amounts. 
Regarding Claims 12 and 13, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi does not disclose the resin composition comprising a curing accelerator.
Yuzuriha discloses epoxy resin for electrical components, comprising resin such as bisphenol A diglycidyl ether and biphenyl epoxy. Yuzuriha discloses 0.1-1 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Yuzuriha to produce the resin composition further comprising 0.1-1 wt% curing accelerator, in order to obtain adequate fluidity, storage stability, and curability.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim above, and further in view of Lenzi et al. (US 2018/0257350 A1).
Regarding Claims 5 and 7-8, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi does not disclose the resin composition comprising an amine curing agent as claimed.
Lenzi discloses a curable resin composition comprising epoxy resin such as polyglycidyl ethers of bisphenol A (para 0049) and discloses curing agents, preferably diaminodiphenyl sulphones, increase the cure rate and/or reduce the cure temperature of epoxy resin (para 0055).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 1 above, and further in view of Saito et al. (US 2015/0369467 A1).
Regarding Claims 10-11, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi does not disclose the filler is a thermally conductive filler selected from the group as claimed.
Saito discloses a thermally conductive adhesive for a circuit board (abstract) comprising epoxy resin such as bisphenol A epoxy and thermally conductive filler. Saito discloses the thermally conductive filler is preferably aluminum oxide in terms of electrically insulating property, thermal conductivity, and cost; or boron nitride in terms of an electrically insulating property, thermal conductivity, and low dielectric constant (para 0072).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Tsutsumi to incorporate the teachings of Saito, to produce the resin composition wherein the filler is aluminum oxide or boron nitride. Doing so would be beneficial in terms of .
Claims 16-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi as applied to claim 16 above, and further in view of Fukuda et al. (US 5362926).
Regarding Claim 16-18 and 20, Tsutsumi discloses all the limitations of the present invention according to Claim 1 above. Tsutsumi does not disclose a laminate comprising a metal substrate having a thickness of 0.3-5.0 mm or a copper foil having a thickness of 0.012-0.210 mm. Tsutsumi does disclose the resin composition is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance, and is suitable for electronic devices (para 0135).
Fukuda discloses a circuit substrate comprising an aluminum-copper clad foil laminated to a metallic baseplate by an insulating layer (abstract), wherein the metallic baseplate has a thickness of 0.5-3.0 mm and comprises aluminum, copper, iron, or steel (Col 3, lines 11-17); the insulating layer comprises resin such as epoxy resin (Col 3, lines 18-31), and the copper-aluminum clad foil comprises a copper foil having a thickness of 1-100 microns (0.001-0.1 mm) (Col 4, lines 29-30).
It would have been obvious to a person having ordinary skill in the art to produce the circuit substrate of Fukuda using the resin composition of Tsutsumi as the insulating layer, because it is excellent in heat resistance, adhesion to a substrate, solder heat resistance, and thermal, shock resistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/BETHANY M MILLER/ Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787